                                                                                JS-6
 1
 2                                                                            10/18/2019

 3                                                                              CW

 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11   MONICA BRIDGET FOLEY, an                          No. 2: 18-cv-07683 FMO (ASx)
     individual,
12
                 Plaintiff,                            ORDER DISMISSING THE ENTIRE
13                                                     ACTION WITH PREJUDICE
                        v.
14                                                     Honorable Fernando M. Olguin
     UNITED STATES OF AMERICA,
15
                 Defendant.
16
17
           IT IS ORDERED that pursuant to the parties’ stipulation, the above-captioned
18
     action is dismissed with prejudice, in its entirety, pursuant to Rules 41(a)(2) of the
19
     Federal Rules of Civil Procedure, each side to bear their own costs, fees, and expenses.
20
21         IT IS SO ORDERED.
22
           October 18, 2019
23
                                                   ______/s/___________________
24                                                 FERNANDO M. OLGUIN
                                                   United States District Judge
25
26
27
28
                                                   1
